Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant is duly licensed as a practicing physician and surgeon, and filed his claim herein on November 7th, 1935 for the sum of $21.00, for first aid and subsequent medical services rendered to one Charles Daly, between May 23d, and June 17th, 1933, both dates inclusive. It appears that on May 22nd, 1933 Daly was an employee of the respondent as a highway policeman; that on said date he sustained accidental injuries which arose out of and in the course of his employment; that claimant treated him professionally for such injuries; that Daly attempted to make collection of the amount of claimant’s bill from the parties responsible for the accident, but was unable to do so, and was thereby delayed in filing his claim against the State. Under the provisions of Section 8-a of the Workmen’s Compensation Act, respondent is liable for the services rendered by the claimant as aforesaid. It is not contended that the charges are unreasonable and no reason is suggested why the claim should not be paid. Award is therefore entered in favor of the claimant for the sum of Twenty-one Dollars ($21.00). This award being subject to the provisions of an Act entitled “An Act making w% appropriation to pay compensation claims of State employees and providing for the method of payment thereof,” approved July 2d, 1935 (Session Laws of 1935, p. 49), and, by the terms of such act, being subject to the approval of the Governor, upon such approval is payable from the Road Fund in the manner provided in such Act.